Alexander, J.
(dissenting) — The majority’s far-reaching holding to the effect that an open investigatory file of a law enforcement agency is categorically exempt from disclosure is incorrect because it: (1) contravenes the *576plain language of the public disclosure act (PDA); (2) contradicts this court’s prior holding that the PDA does not authorize withholding of records in their entirety; (3) rests on federal authority that does not support the majority’s conclusion; and (4) constitutes an improper delegation of judicial discretion to the law enforcement agency responsible for maintaining investigative records.
In my view, we should affirm the trial court’s determination that the open status of an investigative file does not automatically exempt the entire contents of the file from public disclosure. We should also affirm its decision to conduct an in camera review of the file for the purpose of determining which investigative records within that file, if any, must be disclosed. Because the majority concludes otherwise, I dissent.
1. The Majority’s Holding Contravenes the Plain Language of the Statute.
The PDA requires public agencies to make available for public inspection and copying "all public records” unless the record falls within a specific exemption. RCW 42.17.260(1). The public agency "has the burden of proving that the information sought falls within one of the Act’s exemptions.” Amren v. City of Kalama, 131 Wn.2d 25, 32, 929 P.2d 389 (1997) (citations omitted). Pertinent to the instant case, an exemption is provided for certain records compiled by law enforcement agencies. RCW 42.17-.310(l)(d). Exemptions are, however, to be narrowly construed. That is made manifest by RCW 42.17.251, which provides:
The people of this state do not yield their sovereignty to the agencies that serve them. The people, in delegating authority, do not give their public servants the right to decide what is good for the people to know and what is not good for them to know. The people insist on remaining informed so that they may maintain control over the instruments that they have created. The public records subdivision of this chapter shall be liberally construed and its exemptions narrowly construed to promote this public policy.
*577(Emphasis added.)
It is the majority’s failure to narrowly construe the so-called "law enforcement exemption” that is a primary flaw in its decision to shield all of the records within the Pratt murder file from judicial examination and potential disclosure. A plain reading of the language of the exemption makes clear that it applies only in the narrow circumstance where the nondisclosure of ”[s]pecific intelligence information and specific investigative records . . . is essential to effective law enforcement or for the protection of any person’s right to privacy.” RCW 42.17.310(l)(d) (emphasis added). The PDA, in short, dictates that the decision regarding disclosure or nondisclosure of records or information is to turn on whether nondisclosure is either essential to effective law enforcement or to protect privacy rights, not on whether the records are contained in an open file.
Unfortunately, the majority’s holding that all records within an open investigative file are exempt turns the PDA on its head by allowing an exemption, which is to be narrowly construed, to entirely swallow the provisions of this act which favors disclosure of public records. Under its holding, a law enforcement agency need only allege that a file is open in order to shield its entire contents from in camera review by the courts and prevent its disclosure to the public. The agency need not, the majority concludes, make any individualized showing that the records within the file are essential to effective law enforcement in order to justify its nondisclosure. Unfortunately, excusing law enforcement agencies from having to make such a showing upon a mere declaration that a file is open provides an incentive to such agencies to keep investigative files open merely to frustrate a citizen’s request for disclosure or to avoid the administrative burden that may accompany disclosure. Hearst Corp. v. Hoppe, 90 Wn.2d 123, 131-32, 580 P.2d 246 (1978) (Costs and disruption to the agency are of insignificant impact compared to the stated public purpose of the Act.) (citing *578RCW 42.17.320(2)); see also Amren, 131 Wn.2d at 32. Furthermore, because there is no statutory limitation on the crime of murder, all unsolved murders are theoretically open investigations. Therefore, under the majority’s holding, an entire class of files are categorically exempt from disclosure. This broad holding is incongruent with the intent of the people and the Legislature,2 and is unsupported by the clear language of the law enforcement exemption.
Because the majority concludes that an entire file is exempt from disclosure, it is apparent that the majority equates a file to a record. This is wrong for at least two reasons. First, it is significant that the PDA, as it was originally enacted, provided for the nondisclosure of specific investigative files. Laws op 1973, ch. 1, § 31(d), p. 23. However, the Legislature specifically amended that section to provide that only specific records are exempt from disclosure. Laws op 1975, ch. 294, § 17(d), p. 1313. It is apparent that by the 1975 amendment the Legislature was making a clear distinction between records and files and was expressing its intent that only records, not files, are exempt from disclosure. Cf. Koker v. Armstrong Cork, Inc., 60 Wn. App. 466, 470-71, 804 P.2d 659, review denied, 117 Wn.2d 1006 (1991). Regretfully, by ignoring the Legislature’s intent in amending the exemption, this court disregards the well-recognized rule of statutory construction that "where a law is amended and a material change is made in the wording, it is presumed that the legislature intended a change in the law.” Home Indem. Co. v. McClellan Motors, Inc., 77 Wn.2d 1, 3, 459 P.2d 389 (1969) (citing Alexander v. Highfill, 18 Wn.2d 733, 140 P.2d 277 (1943)).
Second, the majority’s substitution of the word "file” for "records” finds no support in the PDA’s definition of "pub-*579lie record,” which is "any writing containing information relating to the conduct of government or the performance of any governmental or proprietary function prepared, owned, used, or retained by any state or local agency regardless of physical form or characteristics.” RCW 42.17.020(36). Because that definition does not encompass an entire file and the PDA does not define "file,” resort to a dictionary to give meaning to that term is appropriate. Dawson v. Daly, 120 Wn.2d 782, 791, 845 P.2d 995 (1993). Black’s Law Dictionary defines "file” as, "in general, 'file,’ or 'the files,’ is used loosely to denote the official custody ... or the place in the offices . . . where the records and papers are kept.” Black’s Law Dictionary 628 (6th ed. 1990). Since records are kept in files, and the PDA allows only for the exemption of specific records, it follows logically that an entire file is not categorically exempt from disclosure.
2. Washington Case Law Prohibits the Withholding of Records in Their Entirety.
The majority’s holding that the entire file is exempt from disclosure also flies in the face of this court’s prior decision in Progressive Animal Welfare Soc’y v. University of Wash., 125 Wn.2d 243, 261, 884 P.2d 592 (1994) (PAWS) where we stated, "In general, the Public Records Act does not allow withholding of records in their entirety. Instead, agencies must parse individual records and must withhold only those portions which come under a specific exemption. Portions of records which do not come under a specific exemption must be disclosed.” (emphasis added); see also Limstrom v. Ladenburg, 85 Wn. App. 524, 530-31, 933 P.2d 1055 (Entire criminal file could not be exempt from disclosure as it contained public records. Therefore, "blanket” denial by the prosecutor’s office was error.), review granted, 133 Wn.2d 1001 (1997).
The majority claims that PAWS cannot be followed because the PDA does not set forth any guidelines to limit the scope of the law enforcement exemption. Without such *580guidelines, the majority posits, "the law enforcement agency, not the courts, . . . determine^] what information, if any, is essential to solve a case.” Majority op. at 574. The majority fails to realize that leaving the interpretation and enforcement of the PDA’s requirements to the very agencies it was designed to regulate is the "most direct course to [the PDA’s] devitalization.” Hearst, 90 Wn.2d at 131.
Furthermore, the majority again overlooks the fact that the PDA limits the scope of the exemption to specific records that are essential to effective law enforcement or for the protection of any person’s right to privacy. RCW 42.17.310(l)(d). The fear of the majority and amicus that open cases will be "compromised by the unfettered release of information,” Amicus Curiae Br. at 3, is mitigated by the fact that judges may, and most likely will, consider the views of law enforcement officers in determining what is essential to law enforcement or whose right to privacy should be protected. It is only if and when a judge is persuaded, after an in camera review, that the release of information within an investigative file will not jeopardize an ongoing investigation or compromise a person’s right to privacy, that the judge will allow its disclosure.
3. Federal Authority Does Not Support an Exemption Based on the "Status” of a File nor Does It Support a "Categorical” Exemption of "Open” Files from Disclosure.
The majority errs in citing the Freedom of Information Act (FOIA) to support its holding that the "open” status of investigatory files exempts them from disclosure. See Majority op. at 573 (citing Dickerson v. Department of Justice, 992 F.2d 1426, 1431-32 (6th Cir. 1993)). Under the FOIA the exemption of records depends on the status of the case, i.e., whether the investigation is ongoing or not. Majority op. at 573 (citing Dickerson, 992 F.2d at 1431-32); see also Nevas v. Department of Justice, 789 F. Supp. 445, 448 (D.D.C. 1992). In contrast, disclosability under the PDA hinges on the nature of the record, i.e., whether it is es*581sential to effective law enforcement or the protection of any person’s right to privacy. RCW 42.17.310(l)(d); see also Cowles Publ’g Co. v. State Patrol, 109 Wn.2d 712, 731, 748 P.2d 597 (1988). The majority’s adoption of the Dickerson test ignores this important distinction and effectively rewrites the PDA’s law enforcement exemption by instructing courts to base disclosure on the status of a file, not the nature of the records within the file.
The adoption of a test based on the FOIA is also wrong because the FOIA has a much broader standard for nondisclosure than the PDA. The FOIA permits nondisclosure "to the extent that the production of such law enforcement records or information (A) could reasonably be expected to interfere with enforcement proceedings.” 5 U.S.C. § 552(b)(7) (emphasis added). Nondisclosure that is dependent on the record being essential to law enforcement is much narrower than the federal "reasonableness” test for exemption. Furthermore, as we have noted, the PDA provides that courts must narrowly construe all exemptions. RCW 42.17.251. The federal act lacks a corresponding mandate.
The májority concludes that once the "open” status of a file is ascertained, it is "categorically” exempt from disclosure. Majority op. at 573 (citing National Labor Relations Bd. v. Robbins Tire & Rubber Co., 437 U.S. 214, 223-24, 98 S. Ct. 2311, 57 L. Ed. 2d 159 (1978)). The Robbins Tire opinion actually supports the opposite conclusion. In that case, the Supreme Court held that Exemption 7 of the FOIA was designed to eliminate "blanket exemptions” for government records on the basis that "they were found in investigatory files compiled for law enforcement purposes.” Robbins Tire, 437 U.S. at 236. Although the Court did allow for "generic determinations” of particular kinds of investigative records found within a file, it held that federal courts still need to determine whether the "generic” investigatory records should be disclosed or not, depending on whether they would interfere with enforcement proceedings. Robbins Tire, 437 U.S. at 236.
*582The majority’s categorical exemption of open files is exactly the kind of "blanket exemption” the Supreme Court’s holding prohibits. While the majority may be correct in stating that generic determinations could be made as to whether specific kinds of records in a file can be disclosed, exempting all open files from disclosure effectively precludes the trial court from conducting an examination of the file to make those determinations.
4. Trial Judges Should Be Allowed to Conduct In Camera Reviews of Specific Records Consistent With the Provisions of the Public Disclosure Act.
Finally, the majority’s opinion essentially precludes trial judges from conducting an in camera review of specific investigative records when the file is declared by a law enforcement agency to be "open.” This holding undercuts the fundamental responsibility of courts to ascertain and carry out the intent of the Legislature. Rozner v. City of Bellevue, 116 Wn.2d 342, 347, 804 P.2d 24 (1991). It also contravenes RCW 42.17.340(3), which provides in pertinent part:
Judicial review of all agency actions taken or challenged under RCW 42.17.250 through 42.17.320 shall be de novo. Courts shall take into account the policy of this chapter that free and open examination of public records is in the public interest, even though such examination may cause inconvenience or embarrassment to public officials or others. Courts may examine any record in camera in any proceeding brought under this section. The court may conduct a hearing based solely on affidavits.
(Emphasis added.)
Here, if the superior court were permitted to conduct such an in camera review, it might conclude that some or all of the documents within the Pratt file are exempt from disclosure. On the other hand, the trial court might well determine that the disclosure of some or all of the documents would not prejudice effective law enforcement or interfere with privacy rights. Indeed, "if the requested *583material contains both exempt and non-exempt material, the exempt material may be redacted but the remaining material must be disclosed.” Amren, 131 Wn.2d at 32 (citing RCW 42.17.310(2)) (emphasis added). The simple fact is the trial court cannot make a fair determination regarding disclosure until it examines the records within the file. By entirely foreclosing such an examination by the trial court, the majority improperly delegates the disclosure decision to the agency that maintains the file. This has the effect of completely jettisoning the statute’s instruction that courts are to determine which public records are exempt from disclosure. Construing the statute liberally and the exemption narrowly, as we should, leads to the conclusion that the trial judge reached: there may be specific writings within the Pratt murder file that are not exempt from disclosure. In examining the file, the trial court may hear evidence from the law enforcement agency or other experts to assist it in determining which records, if any, are essential to effective law enforcement. In the final analysis, though, the only way that a court can accurately determine what portions, if any, of the file are exempt from disclosure is by an in camera review of that file.
CONCLUSION
The majority opinion directly contravenes the plain language of the PDA by exempting all open investigative files from disclosure at the call of the law enforcement agency that compiled them. It also runs counter to the purpose of the PDA which is to preserve a central tenet of representative democracy, namely the sovereignty of the people and accountability of public officials and institutions to the people. PAWS, 125 Wn.2d 243. By its decision, the majority strikes a blow against the people’s sovereignty by granting the public agency that has maintained the Pratt murder file for almost 30 years an absolute veto right over the disclosure of any of its contents. Furthermore, its holding wrongly insulates an agency from ac*584countability for a murder investigation that any objective observer would have to concede has made little or no headway in three decades. While the majority’s concern about an absence of guidelines governing disclosure of potentially sensitive police information is well taken, the statute sufficiently safeguards this interest with its provision for in camera judicial review. I would affirm the trial court.
Durham, C.J., and Madsen and Sanders, JJ., concur with Alexander, J.
Reconsideration denied April 28, 1998.

What we refer to in this opinion as the PDA was a major part of a comprehensive initiative measure (Initiative Measure No. 276) that was approved overwhelmingly by the people of this state on November 7, 1972, by a vote of 959,143 for, 372,693 against. Laws of 1973, at 1863. The act has been amended by the Legislature on several occasions in the succeeding years.